Citation Nr: 1126602	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  08-10 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of head injury.

2.  Entitlement to service connection for residuals of frostbite.

3.  Entitlement to service connection for glaucoma, claimed as secondary to residuals of head injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel

INTRODUCTION

The Veteran enlisted in the Texas Army National Guard (TexANG) on August 16, 1975.  His National Guard Bureau (NGB) Form 23 shows that he reported for active duty for training (ACDUTRA) from February 8, 1976, at Fort Jackson, SC.  He began basic combat training (BCT) at Fort Jackson on February 20, 1976.  On April 10, 1976, he reported for basic airborne (ABN) training at Fort Benning, GA.  On April 21, 1976, he was permanently disqualified for ABN training on the basis of "not adaptable - lack of motivation (self-imposed withdrawal)."  He then reported back to Fort Jackson on April 24, 1976, for advanced individual training (AIT).  His ACDUTRA ended on June 10, 1976, and he reverted to the TexANG on June 11, 1976. 

The NGB Form 23 further shows ACDUTRA from July 4, 1976, to July 18, 1976, apparently with the TexANG.  His NGB Form 23 reflects that he was honorably discharged from the TexANG on September 14, 1976.

The Veteran subsequently enlisted and served on active duty in the U.S. Army from November 30, 1976, to February 17, 1978.  His separation medical examination in January 1978 indicates that he was being processed out via an "EDP Separation", which refers to the Expeditious Discharge Program, utilized for personnel who fail to maintain acceptable standards for retention.  He was separated with a general discharge, under honorable conditions.

The present matter comes to the Board of Veterans' Appeals (Board) from rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing  before a Decision Review Officer (DRO) at the RO in December 2007.  A transcript is of record.  

Historically, an October 1978 rating decision denied service connection for residuals of head injury, on the basis that no disability was shown by the evidence.

By a decision issued in August 1990, the Board, in pertinent part, denied service connection for residuals of frostbite of the feet.  

A request by the Veteran to reopen his claim for service connection for residuals of frostbite of the feet and residuals of a head injury was denied by a rating decision of May 1996, on the basis that new and material evidence had not been submitted to reopen the claims.

In June 2001, the RO denied service connection for headaches secondary to head injury and residuals of frostbite.  The Veteran filed a Notice of Disagreement (NOD) with the June 2001 rating decision in June 2001.  The RO issued a Statement of the Case (SOC) three years later in July 2004, but addressed only the service connection claim for headaches secondary to head injury.  The Veteran did not submit a substantive appeal, on VA Form 9 or otherwise, within the 60-day time frame following the date of issuance of the July 2004 SOC.  

In June 2005, the Veteran submitted a written statement indicating a desire to reopen the service connection claims for frostbite and head injury, and added a new claim for glaucoma.  In August 2006, the RO denied service connection for glaucoma on the merits, and also denied service connection for frostbite residuals and residuals of head injury, finding that new and material evidence had not been submitted to reopen the claims.  The Veteran submitted statements in March 2007 and May 2007 continuing to assert entitlement to compensation for those claimed disabilities.  VA treatment records also were added to the file.  The denials were confirmed in an August 2007 rating decision.  The Veteran filed an NOD in September 2007 and stated that he was disagreeing with the August 2007 rating decision.  An SOC was issued in March 2008, and a VA Form 9 was filed in March 2008.  

With respect to the service connection claims for glaucoma and frostbite residuals, the Board considers the August 2006 rating decision as the decision on appeal, because the Veteran indicated in statements within one year after the August 2006 decision that he wished to continue with his assertions of entitlement to service connection for the glaucoma disability and frostbite residuals.  Also, additional evidence pertinent to the claims was added within one year after the August 2006 decision.  See 38 C.F.R. § 3.156(b).

With respect to the service connection claim for residuals of head injury, the Board considers the June 2001 rating decision as the rating decision on appeal, because it was still pending from the Veteran's NOD that he filed in June 2001.  The Board considers the March 2008 SOC and VA Form 9 filed in March 2008 as perfecting the appeal for service connectionfor residuals of head injury to the Board.  

In March 2008, the Veteran submitted copies of treatment records and personnel records from his period of service with the Texas Army National Guard in 1976.  These records are relevant to the disabilities on appeal, because they reflect clinical evaluation of the head and feet.  The records also previously were not in the file or considered by the RO or the Board in the prior decisions of record denying entitlement to service connection for residuals of frostbite and head injury.  Therefore, the Board will consider these claims on the merits, rather than addressing whether or not new and material evidence has been received.  See 38 C.F.R. § 3.156(c).  

The Veteran was scheduled for a Travel Board hearing on July 21, 2010, and was issued a letter notifying him of the hearing on June 18, 2010, with a copy sent to his representative.  However, he did not appear for the hearing or indicate any desire to reschedule the hearing.  The Veterans Law Judge who had traveled to the RO to conduct the hearing annotated the copy of the scheduling letter to indicated that the Veteran was a "No Show."  The Judge also noted that no further request for a hearing would be granted in this appeal unless awritten motion were filed showing good cause for the failure to report for the hearing. 

In May 2011, the Veteran's representative submitted to the Board an Informal Hearing Presentation noting that the Travel Board hearing had not been held and the Veteran had never withdrawn his request for a hearing.  However, the Board finds that the Veteran, in effect, withdrew his hearing request by not showing up for his scheduled Travel Board hearing and not requesting rescheduling prior to the date of the hearing or offering any reason for not appearing for the hearing.  He also did not submit a motion for a new hearing within 15 days from the date of the scheduled hearing.  Therefore, this claim will be processed as though the request for a hearing was withdrawn.  See 38 C.F.R. § 20.702(d).  As to the representative's argument that there is no explanation for why a hearing was not held, the previous paragraph, above, describes the actions taken by the Judge when the Veteran failed to report.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran had ACDUTRA in the Texas Army National Guard from February 8, 1976, to June 10, 1976.  He has asserted that he was struck in the head by the revolving turret of a tank and lost consciousness during Army National Guard service in either September or October 1975 at Fort Jackson, South Carolina, or in 1976 at Fort Benning, Georgia, during active duty for training.  He recalled that the head injury caused a lot of headaches and sleeping problems, and said he was currently being treated for headaches.  In this regard, the records in the claims file show no service, ACDUTRA or otherwise, in 1975, and the Veteran indicated at his DRO hearing that he has poor memory for the relevant dates.

The RO contacted the Adjutant General of South Carolina and the hospital at Fort Jackson for any relevant evidence of the Veteran's treatment for a head injury, based on the Veteran's assertions.  The South Carolina Army National Guard responded that it had no record of the Veteran ever being a member of the South Carolina National Guard.  The RO previously had requested a search for records at Fort Benning for a head injury in 1976, but the National Personnel Records Center (NPRC) indicated that the records were lost.  Although the Veteran asserted treatment at Fort Jackson, SC, and Fort Benning, GA, he clarified in a statement of January 2008 that he was actually a member of the TexANG at the time he was assigned to those posts.  In this respect, the Adjutant General of Texas would be the appropriate organization to contact to see whether any additional National Guard records can be located.

In March 2008, the Veteran submitted some copies of National Guard records which he had in his possession covering clinic visits from March to May 1976, but it is not clear whether these records are complete.  In any event, VA has a duty to attempt to obtain all relevant service records, including the records which may be maintained by the TexANG, covering the Veteran's ACDUTRA service period (albeit it occurred elsewhere) from February 1976 to June 1976.  

With respect to the frostbite claim, in statements and testimony, the Veteran indicated that he incurred frostbite on his feet during training exercises on Mount Rainier while serving at Fort Lewis, Washington, during active duty service in the Army during either December 1977 or January 1978.  He indicated that medics treated his feet and gave him a heating pad.  He asserts that the frostbite caused him to develop achy feet 10 years later.

The RO previously requested treatment records from Fort Lewis, WA, for 1977 but these records had apparently been lost, as indicated by the NPRC.

Post-service VA treatment records note that, starting in 1989, the Veteran complained of pain in all of his toes.  An April 1990 VA treatment record notes chronic pain syndrome and possible tarsal tunnel syndrome.  It was noted in March 1990 that the Veteran had an unusual neuropathy in his feet.  Electromyographic (EMG) studies in March 1990 were negative for peripheral neuropathy or tarsal tunnel syndrome.  A January 2000 VA treatment note shows a history of peripheral neuropathy and frostbite.  An October 2000 VA examination report also shows an impression (based on history provided by the Veteran) of status post cold injury to the feet while on maneuvers in a high mountain area near Fort Lewis, WA (it was noted to have taken place in 1997, which is apparently a typographical error).  Sensory studies in February 2001 showed early mild peripheral neuropathy.

Because the record shows competent complaints of treatment in service for frostbite of the feet, and post-service medical treatment for foot problems including an assessment of status post cold injury to the feet and early mild peripheral neuropathy, a comprehensive medical examination should be provided to determine the likelihood that any of the Veteran's present complaints are related to his exposure to cold weather in service.

The service connection claim for glaucoma secondary to residuals of head injury is inextricably intertwined with the service connection claim for residuals of head injury.  Therefore, the head injury claim must be adjudicated before the glaucoma claim can be addressed.

In addition, an August 2004 VA outpatient treatment record notes that the Veteran was receiving benefits from the Social Security Administration (SSA).  The Veteran should be contacted to determine whether the SSA benefits he is receiving are relevant to any of the disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine what type of SSA benefits he is receiving (e.g., is he on disability?), and specifically whether such benefits are relevant to his glaucoma, residuals of head injury, or residuals of frostbite.  Also, ask him to provide any evidence he has to show that he had military service before he was ordered to ACDUTRA at Fort Jackson, SC, in 1975.

2.  Contact the Adjutant General of Texas (or other appropriate authority) in an effort to obtain any medical records held by the Texas Army National Guard pertaining to the Veteran's ACDUTRA at Fort Jackson, SC, and/or Fort Benning, GA, from February 1976 to June 1976.  Document all attempts and all responses from the Adjutant General of Texas.
3.  Schedule the Veteran for a VA cold weather disorders examination to determine whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any current impairments of the Veteran's feet are causally related to cold weather exposure in service; or whether such a causal relationship between the current impairments of his feet and service is unlikely (i.e. less than a 50/50 degree of probability).

a.  The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  The examiner should provide a complete rationale for any opinion expressed.  If any question cannot be answered without resorting to speculation or remote possibility, please indicate why that is so.

b.  The examiner should report on any diagnoses affecting the feet, whether due to infection, systemic disorders, or cold injury.

c.  Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  When the development requested has been completed, readjudicate the case again on the basis of the additional evidence.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

